Citation Nr: 0800559	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sickle cell trait with 
hematuria (claimed as kidney condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran requested a Board Hearing, which a June 2004 
Board letter informed him was scheduled for July 28, 2004.  
In a June 2004 reply to the Board's letter, the veteran 
advised that he would not attend the scheduled hearing, and 
he did not request that the hearing be rescheduled.  See 
38 C.F.R. § 20.702 (2007).

In a February 2005 decision, the Board determined new and 
material evidence was submitted to reopen a previously denied 
claim for entitlement to service connection for sickle cell 
trait with hematuria and remanded the case for additional 
development. 

FINDING OF FACT

Clear and unmistakable evidence shows that the veteran had 
the sickle cell trait prior to service which did not increase 
in severity during military service.


CONCLUSION OF LAW

A sickle cell trait clearly and unmistakably existed prior to 
service, and it was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007); VAOPGCPREC 3-2003 (July 16, 2003); 69 
Fed.Reg. 25178 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
April 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA also informed him of the need to submit all pertinent 
evidence in his possession.  Further, VA provided the veteran 
notice how ratings and effective dates are assigned.  While 
the veteran may not have received full notice prior to the 
initial decision, after notice was provided he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated, in the February 
2006 Supplemental Statement of the Case.  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service. 
 Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Analysis

In July 1990, the General Counsel for VA addressed the 
following question: In view of the provisions of 38 C.F.R. § 
3.303(c), under what circumstances, if any, may service 
connection be granted for disorders of congenital or 
developmental origin?  In response  the General Counsel held 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the condition was incurred in or aggravated during service. 
 A defect was defined as a structural or inherent abnormality 
or condition, which is more or less stationary in nature.  A 
disease was defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  VAOPGCPREC 82-90 (July 
18, 1990); 56 Fed.Reg. 45711 (1990).

In a separate July 1990 opinion, VA General Counsel held that 
a hereditary disease under 38 C.F.R. § 3.303(c) does not 
always rebut the presumption of soundness, and that service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which 
preexist service and progress at an abnormally high rating 
during service. VAOPGCPREC 67-90 (July 18, 1990)), 55 Fed. 
Reg. 43253 (1990).

A Report Of Medical Examination for the veteran's examination 
for his induction into active service is not of record.  
Although he entered active service in May 1968, the service 
medical records date back only to May 1969.  That entry notes 
the veteran's inpatient treatment for shrapnel wounds he 
sustained in Vietnam.  An April 1970 entry notes, "Records 
Lost."  Thus, the presumption of soundness applies to the 
veteran's induction, as there is no evidence that any 
existing conditions or disorders were noted at his 
examination for induction.  38 C.F.R. § 3.304(b).

Service medical records note the veteran's presentation in 
April 1970 for treatment for complaints of gross hematuria.  
The request for a urology consult notes he gave a history of 
sickle cell trait, but that his records were lost, a sickle 
cell prep of the prior day was within normal limits, and the 
urology clinic was asked to rule out sickle cell trait.  He 
was discharged from inpatient treatment with his urine 
"almost clear."  
 
A May 1970 consult request notes the veteran's presentation 
with complaints of gross hematuria of three days duration, 
and that a work-up in April 1970 was negative except for 
sickle cell anemia.  He was placed on quarters for 72 hours.  
At a follow-up, the examiner noted the blood count was within 
normal limits, the sickle prep was positive, the urinalysis 
showed gross hematuria, and that the veteran was doing 
better, as his hematuria had become intermittent.  His 
discharge to quarters was extended for another 72 hours, and 
he was advised to increase his fluids.

The above noted events occurred after the veteran's April 
1970 examination for his separation from active service.  A 
July 1970 VA examination indicates that the veteran stated 
that he had sickle cell anemia and had noticed that his urine 
had been light pink to red for the past few years.  He denied 
having abdominal pain, intestinal bleeding, and  adenopathy. 
 His spleen was not palpable or tender to pressure. The 
veteran reported that he first developed episodes of painless 
gross hematuria in 1964, and was subsequently studied at 
Harlem Hospital in New York City, and was told that he had 
sickle cell trait.  He reported that in January 1970 he had 
pain in his left flank and blood clots in his urine.  He was 
hospitalized at the VA Medical Center Pittsburgh, 
Pennsylvania.  Laboratory data showed that the sickle test 
was positive.  X-ray of the skull showed nothing in the 
appearance of the skull to suggest sickle cell anemia.  The 
diagnosis was sickle cell anemia, and left renal hematuria 
due to sickle cell anemia.

Efforts to obtain records of the veteran's earlier treatment 
for sickle cell trait, including archived records of VA 
treatment, were essentially negative.  An October 1992 VA 
entry notes his presentation for routine health maintenance, 
his history of sickle cell anemia, and that his last 
hospitalization was in 1982.

A January 2006 VA examination report notes the examiner's 
comprehensive review of the claims file, interview, and 
examination of the veteran.  The examiner noted the veteran's 
report of his treatment for his first episode of hematuria in 
1964 at age 18, and that since then he had experienced one to 
two episodes every one or two years related to stress or 
strenuous activities.  The veteran told the examiner that he 
had no major flares during his tour in Vietnam, but he had 
several episodes after returning from overseas.  As of the 
day of the examination, the veteran told the examiner there 
had been no change in the frequency of his episodes before, 
during, or after active service.  He had required only one 
transfusion, which was in 1982, and that he had left upper 
quadrant pain the day of the examination.
 
After reviewing the veteran's history and examining him, the 
examiner's impression was that  a sickle cell trait that pre-
dated active service, and  as confirmed by the veteran's own 
reports, the frequency of his attacks did not change during 
his active service nor afterwards, including up to the time 
of the examination.  In light of those factors, the examiner 
opined that it was less likely than so that the veteran's 
pre-existing sickle cell trait underwent a chronic increase 
in severity beyond natural progression.

The evidence of record clearly and unmistakably shows the 
veteran's sickle cell trait to have existed prior to his 
entry into active service.  Thus, the evidence rebuts the 
presumption of soundness.  Further, the probative medical 
evidence clearly and unmistakably shows the veteran's sickle 
cell trait did not chronically increase beyond its natural 
progression during the appellant's tour of active duty.  
There is no competent evidence to the contrary.  Thus, the 
claim must be denied.  38 C.F.R. § 3.303, 3.304(b), 3.306; 
VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25,178 
(2004).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the evidence is not in equipoise, 
however, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sickle cell trait with 
hematuria (claimed as kidney condition), is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


